DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive:
Applicant argues: Hakola fails to disclose "periodically transmit first information on at least one beam, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal used for demodulating the physical broadcast channel" and “Hakola also fails to disclose "a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID."” and “Neither Zhang nor Yum disclose or suggest "periodically transmit first information on at least one beam, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal used 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has shown in the rejection below that Hakola teaches “periodically transmit first information on at least one beam, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal”. Furthermore, the Examiner has shown in the rejection below that while Hakola teaches the first reference signal and the physical broadcast channel, Hakola does not explicitly disclose that the first reference signal is “used for demodulating the physical broadcast channel”. The rejection below of claim 1 shows that Zhang teaches a cell-specific reference signal used for demodulating a physical broadcast channel. By modifying Hakola’s teachings of the first reference signal and the physical broadcast channel with Zhang’s teachings of a cell-specific reference signal used for demodulating a physical broadcast channel, the modification results in teaching the claimed “a first reference signal used for demodulating the physical broadcast channel”. Additionally, while the Examiner agrees that Hakola fails to disclose the entire "a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID" limitation and only parts of it (i.e., the first reference signal and the beam identifier, see the rejection below of claim 1), 
Applicant argues: both Hakola and Zhang relate to Cell- specific Reference Signal, while Yum relates to Channel State Information Reference Signals. It is well known by those skilled in the art that these are two different kinds of reference signals, for example, please refer to the description on CRS(Cell-specific Reference signal) and 
In response to Applicant’s arguments that a cell-specific reference signal and a channel state information reference signal are two different kinds of reference signals, the Examiner respectfully disagrees. Hakola in ¶ 35, 36 and 41 discloses that a cell specific reference signal is, in one example, a channel state information reference signal. Additionally, it is well known that a CRS may be a CSI-RS. For example, see US 20110085457 at ¶ 105, US 20140036881 at ¶ 120, US 20140112303 at ¶ 68, etc. Thus, based on the fact that a CRS can be a CSI-RS and in view of the teachings of Hakola and Zhang and Yum, features of a first reference signal (used for demodulating the physical broadcast channel, and a pseudo random sequence of which is initialized based on the beam identifier and a cell ID) is achieved. 
In response to Applicant’s arguments on page 10 second to last full paragraph to page 11 first full paragraph, for at least the reasons presented above with respect to claim 
In response to Applicant’s arguments on page 11 second full paragraph, for at least the reasons presented above and the rejection shown below for claims 1, 4-5, 7 and 9-10, Hakola and Zhang and Yum teaches all the limitations of claims 4-5, 7 and 9-10 and thus claims 4-5, 7 and 9-10 are rejected.
Applicant argues: Hakola fails to disclose "receive first information on at least one beam, the first information is periodically transmitted on the one or more beams, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal used for demodulating the physical broadcast channel" and “Hakola also fails to disclose "a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID."” and “Neither Zhang nor Yum disclose or suggest "receive  first information on at least one beam, the first information is periodically transmitted on the one or more beams, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal used for demodulating the physical broadcast channel" nor "a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID."”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has shown in the rejection below that 
Applicant argues: both Hakola and Zhang relate to Cell- specific Reference Signal, while Yum relates to Channel State Information Reference Signals. It is well known by those skilled in the art that these are two different kinds of reference signals, for example, please refer to the description on CRS(Cell-specific Reference signal) and CSI-RS(Channel state Information Reference Signal) in the Background section of the Applicant's specification. Thus, even if those skilled in the art think of applying both Zhang and Yum to Hakola, they would merely conclude that the Cell-specific Reference Signal in Hakola is used for modulation of PBCH, and the a pseudo random sequence of 
In response to Applicant’s arguments above, they are not persuasive for similar reasoning in item ii above.
In response to Applicant’s arguments on page 13 second to last full paragraph to page 14 first full paragraph, for at least the reasons presented above with respect to claim 13 and the rejection shown below for claim 13, Hakola and Zhang and Yum teaches all the limitations of claim 13.
In response to Applicant’s arguments on page 14 first full paragraph, for at least the reasons presented above and the rejection shown below for claims 13-14 and 17-18, Hakola and Zhang and Yum teaches all the limitations of claims 14 and 17-18 and thus claims 14 and 17-18 are rejected.
In response to Applicant’s arguments in section titled “Independent Claim 20”, the arguments recite the same or similar arguments of claim 1 and for at least the reasoning presented above with respect to claim 1 and the rejection below for claim 20, Applicant’s arguments are not persuasive and claim 20 is thus rejected.
In response to Applicant’s arguments in section titled “Claim Rejections under 35 U.S.C. § 103”, for at least the reasoning presented above with respect to claims 1 and 13 and the rejection shown below for claims 2, 6, 8 11-12, 16 and 19, claims 2, 6, 8 11-12, 16 and 19 are rejected.

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  change “the one or more beams” in line 7 to “the at least one beam”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 13, the boundaries of “the first information is periodically transmitted” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a memory or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 14 and 16-19 fails to resolve the deficiency of claim 13 and are thus rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1, 4-5, 7, 9-10, 13-14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20180343043 to Hakola et al (hereinafter Hakola) and in view of US PGPub 20170214505 to Zhang et al (hereinafter Zhang) and in further view of US PGPub 20190373614 to Yum et al (hereinafter Yum).

Regarding claim 1, Hakola teaches an apparatus for transmitting a reference signal, configured in a transmitting device, the apparatus comprising: 
a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the plurality of instructions to (¶ 94, an apparatus includes at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to): 
periodically transmit first information on at least one beam, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal, wherein at least one of: the synchronization channel, the first reference signal, and the physical broadcast channel comprise a beam identifier (¶ 94, transmit, by a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include one or more of the following: 1) synchronization signals, such as primary synchronization signals (PSS) and/or secondary synchronization signals (SSS)…2) a physical broadcast control channel ( PBCH)…3) cell specific reference signals (CSI-RS signals) that may also identify a specific beam by including a beam ID…Therefore, in 
Although Hakola teaches a first reference signal (¶ 35, discloses a cell specific reference signal) and the physical broadcast channel (¶ 35, discloses a PBCH), Hakola does not explicitly disclose a first reference signal used for demodulating the physical broadcast channel.
Zhang in the same or similar field of endeavor teaches a cell-specific reference signal used for demodulating a physical broadcast channel (¶ 3-4, discloses a LTE/LTE-A system has a cell-specific reference signal that is used for demodulation of PBCH). By modifying Hakola’s teachings of a first reference signal and the physical broadcast with Zhang’s teachings of a cell-specific reference signal used for demodulating a physical broadcast channel, the modification results in a first reference signal used for demodulating the physical broadcast channel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hakola’s teachings with Zhang’s above teachings. The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. Known work in one field of endeavor (Zhang prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (significantly improved industrial applicability) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Yum in the same or similar field of endeavor teaches a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID (¶ 138, a kind of ` beam index` is given along with…a cell ID for a CSI-RS sequence, and the CSI-RS sequence should be initialized by using the cell ID along with the beam index or using the beam index. That is, CSI-RS sequences transmitted on different analog beams should be initialized by `beam indexes` along with…cell IDs; ¶ 87, The following parameters for which the UE should assume non-zero transmission power for a CSI-RS are configured for each CSI-RS resource configuration by higher-layer signaling; ¶ 92, Pseudo-random sequence generation parameter). By modifying the combination’s teachings of the beam identifier and first reference signal with Yum’s teachings of a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID, the modification results in a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yum’s above teachings. The motivation is efficiently measuring interference (Yum ¶ 18). Known work in one field of endeavor (Yum prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (efficiently measuring interference) or other market forces if the variations are predictable to one or ordinary skill in the art.

n, then on each of beams #3-4 at tn+k and lastly on each of beams #5-6 at tn+m).
Although Hakola teaches the first reference signal transmitted on different beams (Hakola fig. 5, shows, CSI-RS being transmitted on each of beams #1-2 at tn, then on each of beams #3-4 at tn+k and lastly on each of beams #5-6 at tn+m. As a result of what fig. 5 shows, there are a plurality of the first reference signal, each on a different beam; ¶ 94, 35 and 61), Hakola does not explicitly disclose for pseudo random sequences of the first reference signal transmitted on different beams, each pseudo random sequence is initialized based on a beam identifier of a corresponding beam and the cell ID. 
Yum in the same or similar field of endeavor teaches for pseudo random sequences of a first reference signal transmitted on different beams, each pseudo random sequence is initialized based on a beam identifier of a corresponding beam and a cell ID (¶ 138, for each analog beam (or similarly, a digital beam covering a different spatial resource, applied to a CSI-RS), a kind of `beam index` is given along with…a cell ID for a CSI-RS sequence, and the CSI-RS sequence should be initialized by using the cell ID along with the beam index or using the beam index. That is, CSI-RS sequences transmitted on different analog beams should be initialized by `beam indexes` along with…cell IDs; ¶ 92, Pseudo-random sequence generation parameter; ¶ 35, the same cell identity (ID)…may be used for signal transmission/reception through plural nodes. When plural nodes have the same cell ID, each of the plural nodes operates as an antenna group of a cell…The cell ID of the RRH/RRU may be identical…from the cell ID). By modifying 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yum’s above teachings. The motivation is efficiently measuring interference (Yum ¶ 18). Known work in one field of endeavor (Yum prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (efficiently measuring interference) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 5, the combination teaches the apparatus according to claim 1, wherein on a beam that transmitted the first information, the first information further comprises: a control channel and/or data channel used for transmitting system parameters (Hakola ¶ 35, a physical broadcast control channel (PBCH) which may include, for example, parameters used for the initial access of the cell such as a downlink system bandwidth, a channel structure, cell specific beam transmission structure indicating how many cell specific beams cell are transmitted in total per one sweep period and how many cell specific beams are transmitted in parallel, and/or part of a system frame number…the common control signaling may include…the physical broadcast control channel ( PBCH) signals. Examiner correspond another PBCH signal of the PBCH signals to the control channel and/or data channel). 

Regarding claim 7, the combination teaches the apparatus according to claim 1, wherein the processor is further configured to transmit second information on the at least one beam, the second information at least comprising a second reference signal and/or the first reference signal (Hakola ¶ 94, transmit, by a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include…cell specific reference signals (CSI-RS signals)…Therefore, in an illustrative example implementation, the common control signaling may include…the cell specific reference signals (CSI-RS). Examiner correspond another cell specific reference signal of the cell specific reference signals to the second reference signal and the Examiner correspond the another cell specific reference signal and/or the first cell specific reference signal to the second information).

Regarding claim 9, the combination teaches the apparatus according to claim 7, wherein the second information is configured with only the second reference signal (Hakola ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include…cell specific reference signals (CSI-RS signals)…Therefore, in an illustrative example implementation, the common control signaling may include…the cell specific reference signals (CSI-RS). Examiner correspond another cell specific reference signal of the cell specific reference signals to the second reference signal and the Examiner correspond the another cell specific reference signal to the second information), and the second reference signal is identical to or different from the first reference signal (Hakola ¶ 35, cell specific reference signals (CSI-RS signals)…the cell specific reference signals (CSI-RS)). 

Regarding claim 10, the combination teaches the apparatus according to claim 7, wherein a transmission period of the first reference signal is identical to or different from a period of a beam sweeping, and the transmission period of the first reference signal is identical to or different from a transmission period of the second reference signal (Hakola fig. 5, shows a period of one beam sweeping and within the period of one beam sweeping, there is a transmission at a time domain resource tn; ¶ 61, transmit the common control signaling (e.g., which may include …CSI-RS signals…during time-domain resource t.sub.n). 

Regarding claim 13, Hakola teaches an apparatus for transmitting a reference signal, configured in a receiving device, the apparatus comprising: 
a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the plurality of instructions to (¶ 103, an apparatus includes at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to): 
receive first information on at least one beam, the first information is periodically transmitted on the one or more beams, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal, wherein at least one of: the synchronization channel, the first reference signal, and the physical broadcast channel comprise a beam identifier (¶ 103, receive, by a user device from a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 57, UE may measure received channel state reference signals received via the common control signaling received via each of a plurality of beams; ¶ 35, the common control signaling that is 
Although Hakola teaches a first reference signal (¶ 35, discloses a cell specific reference signal) and the physical broadcast channel (¶ 35, discloses a PBCH), Hakola does not explicitly disclose a first reference signal used for demodulating the physical broadcast channel.
Zhang in the same or similar field of endeavor teaches a cell-specific reference signal used for demodulating a physical broadcast channel (¶ 3-4, discloses a LTE/LTE-A system has a cell-specific reference signal that is used for demodulation of PBCH). By modifying Hakola’s teachings of a first reference signal and the physical broadcast with Zhang’s teachings of a cell-specific reference signal used for demodulating a physical broadcast channel, the modification results in a first reference signal used for demodulating the physical broadcast channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hakola’s teachings with Zhang’s above teachings. The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. Known work in one 
Although the combination teaches the beam identifier and first reference signal, the combination does not explicitly disclose a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID.
	Yum in the same or similar field of endeavor teaches a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID (¶ 138, a kind of ` beam index` is given along with…a cell ID for a CSI-RS sequence, and the CSI-RS sequence should be initialized by using the cell ID along with the beam index or using the beam index. That is, CSI-RS sequences transmitted on different analog beams should be initialized by `beam indexes` along with…cell IDs; ¶ 87, The following parameters for which the UE should assume non-zero transmission power for a CSI-RS are configured for each CSI-RS resource configuration by higher-layer signaling; ¶ 92, Pseudo-random sequence generation parameter). By modifying the combination’s teachings of the beam identifier and first reference signal with Yum’s teachings of a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID, the modification results in a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yum’s above teachings. The motivation is efficiently measuring interference (Yum ¶ 18). Known work in one field of endeavor (Yum prior art) may prompt variations of it for use in either the same field or a 

Regarding claim 14, claim 14 recite similar limitations of claim 5 and is thus rejected under similar rationale.

Regarding claim 17, the combination teaches the apparatus according to claim 13, wherein the processor is further configured to receive second information on the at least one beam, the second information at least comprising a second reference signal and/or the first reference signal (Hakola ¶ 103, receive, by a user device from a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 57, UE may measure received channel state reference signals received via the common control signaling received via each of a plurality of beams; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include…cell specific reference signals (CSI-RS signals)…Therefore, in an illustrative example implementation, the common control signaling may include…the cell specific reference signals (CSI-RS). Examiner correspond another cell specific reference signal of the cell specific reference signals to the second reference signal and the Examiner correspond the another cell specific reference signal and/or the first cell specific reference signal to the second information). 

Regarding claim 18, claim 18 recite similar limitations of claim 10 and is thus rejected under similar rationale.


a transmitting device configured to periodically transmit first information on at least one beam, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal, wherein at least one of: the synchronization channel, the first reference signal, and the physical broadcast channel comprise a beam identifier (¶ 94, transmit, by a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include one or more of the following: 1) synchronization signals, such as primary synchronization signals (PSS) and/or secondary synchronization signals (SSS)…2) a physical broadcast control channel ( PBCH)…3) cell specific reference signals (CSI-RS signals)…Therefore, in an illustrative example implementation, the common control signaling may include one or more of the synchronization signals, the physical broadcast control channel ( PBCH) signals and/or the cell specific reference signals (CSI-RS); ¶ 61, the common control signaling (e.g., which may include synchronization signals, PBCH signals, CSI-RS signals, and/or a beam ID/beam identification) via beam 1 and beam 2. Examiner corresponds one of the plurality of beams to the at least one beam); 
and a receiving device configured to receive the first information on the at least one beam (¶ 103, receive, by a user device from a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 57, UE may measure received channel state reference signals received via the common control signaling received via each of a plurality of beams).

Zhang in the same or similar field of endeavor teaches a cell-specific reference signal used for demodulating a physical broadcast channel (¶ 3-4, discloses a LTE/LTE-A system has a cell-specific reference signal that is used for demodulation of PBCH). By modifying Hakola’s teachings of a first reference signal and the physical broadcast with Zhang’s teachings of a cell-specific reference signal used for demodulating a physical broadcast channel, the modification results in a first reference signal used for demodulating the physical broadcast channel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hakola’s teachings with Zhang’s above teachings. The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. Known work in one field of endeavor (Zhang prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (significantly improved industrial applicability) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches the beam identifier and first reference signal, the combination does not explicitly disclose a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID.
	Yum in the same or similar field of endeavor teaches a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID (¶ 138, a kind of ` beam index` is given along with…a cell ID for a CSI-RS sequence, and the CSI-RS sequence should 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yum’s above teachings. The motivation is efficiently measuring interference (Yum ¶ 18). Known work in one field of endeavor (Yum prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (efficiently measuring interference) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 2, 6, 11, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola and Zhang and Yum and in further view of US PGPub 20170353256 to Islam et al (hereinafter Islam).

Regarding claim 2, the combination teaches the apparatus according to claim 1, wherein the processor is configured to perform a beam sweeping periodically (Hakola ¶ 94, transmit, by a 
Although Hakola teaches the processor is configured to transmit the first information on each beam in duration of each time of beam sweeping (¶ 94, fig. 5 and ¶ 61-62), the combination does not explicitly disclose the processor is configured to transmit the first information on each beam in duration of each time of beam sweeping.
Islam in the same or similar field of endeavor teaches the concept of transmitting information sequentially (¶ 91, second synchronization signals including an ESS, a BRS, and a PBCH signal… the base station…may process the second synchronization signals by time-division multiplexing or frequency-division multiplexing the synchronization signals within the second synchronization signals; ¶ 92, the base station transmits the processed synchronization signals to the UE; ¶ 107, time-division multiplexing the PSS, the SSS, and the PBCH/BRS; fig. 11a, shows, for transmission over time, PBCH and BRS in front of PSS and SSS). By modifying Hakola’s teachings of the processor is configured to transmit the first information on each beam in duration of each time of beam sweeping with Islam’s teachings of transmitting information sequentially, the modification results in the processor is configured to transmit the first information on each beam in duration of each time of beam sweeping.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Islam’s above teachings. The motivation is providing improvements in 5G NR (Islam ¶ 4). Known work in one field of endeavor (Islam prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (providing improvements in 5G NR) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 6, the combination teaches the apparatus according to claim 5.
Although Hakola teaches on a beam that transmitted the first information and the beam has the first reference signal and the control channel and/or data channel (¶ 94 and 35), the combination does not explicitly disclose on a beam that transmitted the first information, the first reference signal and the control channel and/or data channel are multiplexed in frequency domain, or the first reference signal and the control channel and/or data channel are multiplexed in time domain, or the first reference signal and the control channel and/or data channel are multiplexed in frequency domain and time domain. 
Islam in the same or similar field of endeavor teaches the concept of a first reference signal and a control channel and/or data channel are multiplexed in frequency domain, or the first reference signal and the control channel and/or data channel are multiplexed in time domain, or the first reference signal and the control channel and/or data channel are multiplexed in frequency domain and time domain (¶ 91, second synchronization signals including an ESS, a BRS, and a PBCH signal… the base station…may process the second synchronization signals by time-division multiplexing or frequency-division multiplexing the synchronization signals within the second synchronization signals). By modifying Hakola’s teachings of on a beam that transmitted the first information and the first reference signal and the control channel and/or data channel with Islam’s teachings of a first reference signal and a control channel and/or data channel are multiplexed in frequency domain, or the first reference signal and the control channel and/or data channel are multiplexed in time domain, or the first reference signal and the control channel and/or data channel are multiplexed in frequency domain and time domain, the modification results in on a beam that transmitted the first information, the first reference signal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Islam’s above teachings. The motivation is providing improvements in 5G NR (Islam ¶ 4). Known work in one field of endeavor (Islam prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (providing improvements in 5G NR) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 11, the combination teaches the apparatus according to claim 7.
Although Hakola teaches on a beam that transmitted the first information and the beam has the first reference signal and the second reference signal (¶ 94 and ¶ 35), the combination does not explicitly disclose on a beam that transmitted the first information, the first reference signal and the second reference signal are multiplexed in frequency domain, or the first reference signal and the second reference signal are multiplexed in time domain, or the first reference signal and the second reference signal are multiplexed in frequency domain and time domain. 
Islam in the same or similar field of endeavor teaches the concept of a first reference signal and a second reference signal are multiplexed in frequency domain, or the first reference signal and the second reference signal are multiplexed in time domain, or the first reference signal and the second reference signal are multiplexed in frequency domain and time domain (¶ 91, the first synchronization signals may include…a BRS…and the second synchronization 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Islam’s above teachings. The motivation is providing improvements in 5G NR (Islam ¶ 4). Known work in one field of endeavor (Islam prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (providing improvements in 5G NR) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 16, claim 16 recite similar limitations of claim 6 and is thus rejected under similar rationale. 
Regarding claim 19, claim 19 recite similar limitations of claim 11 and is thus rejected under similar rationale. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola and Zhang and Yum and in further view of US PGPub 20180138590 to Uchida et al (hereinafter Uchida).

Regarding claim 8, the combination teaches the apparatus according to claim 7, wherein when the second information is transmitted on a plurality of beams (Hakola ¶ 35 and 94), the first reference signal in the second information is transmitted on all or part of the beams, the second reference signal in the second information is transmitted on all or part of the beams (¶ 94, transmit, by a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include…cell specific reference signals (CSI-RS signals)…Therefore, in an illustrative example implementation, the common control signaling may include…the cell specific reference signals (CSI-RS); ¶ 61, the common control signaling (e.g., which may include synchronization signals, PBCH signals, CSI-RS signals, and/or a beam ID/beam identification) via beam 1 and beam 2).
Although Hakola teaches the second reference signal transmitted on different beams (¶ 94, 35 and 61), Hakola does not explicitly disclose pseudo random sequences of the second reference signal transmitted on different beams are respectively initialized based on a beam identifier of a corresponding beam and/or a channel state information identifier configured via high-layer signaling. 
Uchida in the same or similar field of endeavor teaches the concept of pseudo random sequences of a reference signal transmitted on different beams are respectively initialized based 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Uchida’s above teachings. The motivation is reducing the amount of consumption of radio resources (Uchida ¶ 11). Known work in one field of endeavor (Uchida prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (reducing the amount of consumption of radio resources) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola and Zhang and Yum and in further view of US PGPub 20170311353 to Liu et al (hereinafter Liu) and in further view of US PGPub 20170332359 to Tsai et al (hereinafter Tsai).

Regarding claim 12, the combination teaches the apparatus according to claim 7.
Although Hakola teaches the second reference signal, Hakola does not explicitly disclose one or more sets of second reference signals are configured, and configuration information of the second reference signal is indicated by the transmitting device via signaling. 
Liu in the same or similar field of endeavor teaches one or more sets of second reference signals are configured (¶ 61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s above teachings. The motivation is avoiding possible ambiguity in beam boundary detection (Liu ¶ 61). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (avoiding possible ambiguity in beam boundary detection) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the second reference signal and the transmitting device (Hakola ¶ 94), the combination does not explicitly disclose configuration information of the second reference signal is indicated by the transmitting device via signaling.
	Tsai in the same or similar field of endeavor teaches the concept of configuration information of a reference signal is indicated by a transmitting device via signaling (¶ 6, multicast-NR-PDCCH may provide the DL grant location and NR -RS resource 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tsai’s above teachings. The motivation is providing flexibility and improving user’s experience (Tsai ¶ 7). Known work in one field of endeavor (Tsai prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (providing flexibility and improving user’s experience) or other market forces if the variations are predictable to one or ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476